Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawings filed 3/12/2020 have been considered and are accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a computer network system, comprising: 
“there are more of the N down-tier network connections than there are of the M up-tier network connections; and
there are less of the K internal network connections between the leaf switches and the spine switches than there are of the N network connection plus the M network connections” in combination with other recited elements in claim 1.

The present application also relates to a network switch device, comprising: 
“there are less of the K internal network connections between the leaf switches and the spine switches than there are of the external network port connections” in combination with other recited elements in claim 11.

`	The present application also relates to a network switch device, comprising:

there are less of the K internal network connections between the leaf switches and the spine switches than there are of the N network connection plus the M network connections” in combination with other recited elements in claim 15.


	The closest prior art, Heitz et al. (US Publication 2020/0313956 A1), teaches loading sharing mechanism between each tier within the Clos topology.  The Clos topology fabric is made up of top-tier (spine nodes), mid-tier (edge nodes), and bottom tier (leaf nodes).  At the bottom tier, the leaf nodes are respectively connected to the L1-L12 servers in the southbound direction and the mid-tier edge nodes M1-M12 in the northbound direction. These bottom-tier leaf nodes and mid-tier edge nodes are housed in a number of pods 1-4.  The mid-tier edge nodes are connected to the top-tier spine nodes along the equal cost multi ECMP paths in the northbound direction.  Each bottom-tier leaf node sends an aggregate route that encompasses the network address for its servers plus a source IP address to its immediate northbound md-tier edge node.  Similarly, each mid-tier edge node aggregates all the routes sent to it from its southbound bottom–tier leaf nodes into a single aggregate route and sends the aggregate route plus a local source IP address to its immediate northbound top-tier node. 

	A second prior art, Levy et al. (US Publication 2019/0253345 A1), teaches a network box that receives packets from a network in ingress ports of a first tier of leaf switches, adaptively routes the packets from the leaf switches to a second tier of spine switches, statically routes the 

	A third prior art, Gafni et al. (US Publication 2017/0181315 A1), teaches a Clos network in which computing nodes are connected to leaf switches and leaf switches are interconnected by links to spine switches arranged in multiple hierarchical levels inside the network.  The number of spine switches and links at each level are chosen so as to provide sufficient bandwidth between the spine switches to exchange messages via the network concurrently. 

	However, Heitz, Levy, and Gafni, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471